ITEMID: 001-90950
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: LOBANOVSKAYA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Anatoly Kovler;Christos Rozakis;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Khanlar Hajiyev
TEXT: The applicant, Ms Svetlana Vasilyevna Lobanovskaya, is a Russian national who was born in 1959 and lives in the Krasnodar Region. She was represented before the Court by Mr V. Shamshurov, a lawyer practising in the Krasnodar Region. The respondent Government were represented by Mr P. Laptev and Ms V. Milinchuk, former Representatives of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 19 November 2002 the police arrested a person codenamed by the authorities “Fyodor” for possession of drugs. The arrest was conducted in the presence of two lay witnesses, Mr G. and Mr P. “Fyodor” submitted that he had bought the drugs from the applicant earlier that day and agreed to participate in a test purchase organised by the police.
On 20 November 2002 “Fyodor” bought drugs from the applicant. She was arrested on the spot in the presence of two lay witnesses, Mr Z. and Mr S., and the marked money given to her by “Fyodor” for the drugs were found on her. On the same day she was charged with drug trafficking.
During the investigation “Fyodor” testified that he had purchased the drugs from the applicant on 19 and 20 November 2002. Mr G., Mr P., Mr Z., and Mr S. also gave written depositions to the investigator, describing the circumstances of “Fyodor’s” and the applicant’s arrests.
As neither of the witnesses appeared at the hearing, the prosecutor requested the court’s permission to read out their statements. The applicant and her counsel did not object and the witnesses’ statements made during the pre-trial investigation were read out.
On 19 June 2003 the Dinskoy District Court of the Krasnodar Region found the applicant guilty of drug trafficking on 19 and 20 November 2002 and sentenced her to four years and six months’ imprisonment with forfeiture of estate. The conviction was based on the pre-trial testimonies of “Fyodor” and the lay witnesses, and the material evidence, including the marked money found on the applicant.
The applicant appealed. It follows from the summary made by the appeal court that she protested her innocence, alleged that the investigation had been procedurally flawed and complained about inaccurate assessment of evidence by the trial court.
On 23 July 2003 the Krasnodar Regional Court upheld the conviction on appeal. The applicant and her counsel were absent, while the prosecutor attended the hearing and pleaded before the court.
On 9 August 2006 a deputy Prosecutor General lodged an application for supervisory review with the Presidium of the Krasnodar Regional Court. He submitted that the Krasnodar Regional Court had infringed the applicant’s right to attend the appeal hearing.
On 5 July 2007 the Presidium of the Krasnodar Regional Court granted the prosecutor’s application, finding that the failure to bring the applicant before the appeal court had violated the rights of the defence. It quashed the appeal judgment of 23 July 2003 and remitted the case for a fresh examination before the Krasnodar Regional Court.
On 31 October 2007 the Krasnodar Regional Court held a new appeal hearing and upheld the conviction. Counsel for the applicant attended the hearing.
